Citation Nr: 1514320	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2009 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2014, the Board remanded the case for further development, which has not been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's recent remand directives, a VA medical opinion addressing the impact of the Veteran's sole service-connected disability, a thoracic spine impairment, was obtained.  However, the physician rendering this opinion failed to follow the Board's explicit instruction to consider the Veteran's nonservice-connected lumbar spine symptoms as manifestations of his service-connected thoracic spine disability (as there are no rating criteria specifically addressing thoracic spine impairments, and therefore thoracic spine impairments are evaluated under the rating criteria for lumbar spine impairments).  Specifically, the Board requested an opinion addressing whether the Veteran's thoracic/lumbar spine impairment, apart from his nonservice-connected cervical spine disability (if the symptoms of these disabilities are distinguishable), rendered the Veteran unemployable.  However, the physician continued to differentiate between the Veteran's thoracic and lumbar spine impairments and concluded that the Veteran's nonservice-connected cervical and lumbar spine disabilities, and not his thoracic spine disability, rendered him unemployable.  Given this inadequacy, the evidence is insufficient to decide the claim, and a new VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Obtain a medical opinion from an appropriate medical professional regarding the functional limitations caused by the Veteran's service-connected thoracic/lumbar spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   The Veteran need not be reexamined unless deemed necessary to render the requested opinion.

For the purposes of this opinion, the medical professional must regard the Veteran's service-connected thoracic spine disability and nonservice-connected lumbar spine disability as a single disability, as thoracic spine impairments are evaluated under rating criteria for lumbar spine impairments.  In other words, while the two disabilities may be medically distinct, the two disabilities are legally indistinct, and a legally adequate medical opinion must be premised on this assumption.

The examiner is asked to determine whether the symptoms and impairment resulting from the cervical spine disability can be distinguished from the symptoms and impairment arising from the combined thoracic and lumbar spine disabilities.

If the answer is yes, the cervical and lumbar/ thoracic spinal symptoms are distinguishable, then considering only the symptoms and impairments from the combined thoracic/lumbar spine impairment, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is precluded from obtaining and maintaining substantially gainful employment because of his service-connected combined thoracic/lumbar spine disability, taking into consideration the Veteran's education and work experience, but not his age.

If the answer is no, the cervical and thoracic/lumbar spine symptoms are indistinguishable, consider all of the symptomatology and impairment arising from the Veteran's lumbar, thoracic, and cervical spine disabilities and state whether it is at least as likely as not (50 percent or more probability) that these spinal impairments preclude the Veteran from obtaining and maintaining substantially gainful employment, based on his education and work experience, but not based on his age.  

A complete rationale must be provided for all opinions expressed.

2.  Then, readjudicate the claim of entitlement to a TDIU, to include on an extraschedular basis.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

